United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-2663
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Michael C. Moylan

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                           Submitted: January 20, 2015
                             Filed: February 3, 2015
                                  [Unpublished]
                                 ____________

Before SMITH, GRUENDER, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

      Michael C. Moylan directly appeals the district court’s1 judgment revoking his
supervised release and sentencing him to 24 months in prison. In a brief filed under

      1
      The Honorable Greg Kays, Chief Judge, United States District Court for the
Western District of Missouri.
Anders v. California, 386 U.S. 738 (1967), counsel argues that the court imposed a
substantively unreasonable sentence and did not adequately consider the 18 U.S.C.
§ 3553(a) sentencing factors. Counsel moves to withdraw.

       After careful review, this court affirms. See United States v. Miller, 557 F.3d
910, 915-16 (8th Cir. 2009) (this court reviews revocation sentence for abuse of
discretion, first reviewing for significant procedural error, and then considering
substantive reasonableness). The district court identified the relevant sentencing
factors; explained its reasoning for the sentence with specific reference to some of
those factors, including the nature of the violation, Moylan’s history and
characteristics, and the goals of deterrence and protecting the public; and did not
commit a clear error of judgment. See id. at 917 (outlining substantive-
reasonableness test); see, e.g., United States v. Hum, 766 F.3d 925, 927-28 (8th Cir.
2014) (per curiam) (rejecting argument that district court failed to adequately consider
§ 3553(a) factors and relied too heavily on its previous statement that it would impose
maximum sentence if defendant violated supervision again, as court properly
considered defendant’s history and noncompliance on supervision, court’s previous
leniency, and need to deter and maintain respect for court’s directives); United States
v. Merrival, 521 F.3d 889, 890-91 (8th Cir. 2008) (affirming maximum revocation
prison sentence of 24 months, where defendant had been given repeated chances but
continued to abuse alcohol and drugs, and district court found that further supervision
would be inadequate to deter or rehabilitate him).

      The judgment is affirmed. Counsel’s motion to withdraw is granted.
                     ______________________________




                                          -2-